   Case: 4:20-cv-01292-SRC Doc. #: 4 Filed: 02/18/21 Page: 1 of 9 PageID #: 26




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

BEVERLY ANN JACKSON-MCDONALD,                     )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )           No. 4:20-cv-01292-SRC
                                                  )
MERS GOODWILL INDUSTRIES, et al.,                 )
                                                  )
               Defendants.                        )

                                MEMORANDUM AND ORDER

       This matter comes before the Court on the motion of plaintiff Beverly Ann Jackson-

McDonald for leave to commence this civil action without prepayment of the required filing fee.

Doc. 2. Having reviewed the motion, the Court finds it should be granted. See 28 U.S.C. §

1915(a)(1).

                                Legal Standard on Initial Review

       Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted. To

state a claim, a plaintiff must demonstrate a plausible claim for relief, which is more than a “mere

possibility of misconduct.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. at 678. Determining whether

a complaint states a plausible claim for relief is a context-specific task that requires the reviewing

court to draw upon judicial experience and common sense. Id. at 679. The court must “accept as

true the facts alleged, but not legal conclusions or threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements.” Barton v. Taber, 820 F.3d 958, 964 (8th Cir.
     Case: 4:20-cv-01292-SRC Doc. #: 4 Filed: 02/18/21 Page: 2 of 9 PageID #: 27




2016); see also Brown v. Green Tree Servicing LLC, 820 F.3d 371, 372–73 (8th Cir. 2016) (stating

that court must accept factual allegations in complaint as true, but is not required to “accept as true

any legal conclusion couched as a factual allegation”).

        When reviewing a pro se complaint under § 1915(e)(2), the Court must give it the benefit

of a liberal construction. Haines v. Kerner, 404 U.S. 519, 520 (1972). A “liberal construction”

means that if the essence of an allegation is discernible, the district court should construe the

plaintiff’s complaint in a way that permits his or her claim to be considered within the proper legal

framework. Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015). However, even pro se

complaints are required to allege facts which, if true, state a claim for relief as a matter of law.

Martin v. Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980); see also Stone v. Harry, 364 F.3d 912,

914–15 (8th Cir. 2004) (stating that federal courts are not required to “assume facts that are not

alleged, just because an additional factual allegation would have formed a stronger complaint”).

In addition, affording a pro se complaint the benefit of a liberal construction does not mean that

procedural rules in ordinary civil litigation must be interpreted so as to excuse mistakes by those

who proceed without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                               The Complaint

        Jackson-McDonald is a self-represented litigant who brings this civil action pursuant to

Title VII of the Civil Rights Act of 1964 and the Age Discrimination in Employment Act of 1967.

Doc. 1 at 1. She names MERS Goodwill Industries and Tammy Brown as defendants.1 Doc. 1 at

2.



1
 The Court notes that Jackson-McDonald has attached to her complaint EEOC Right to Sue Charging Letters from
Schnucks, Walmart, JC Penny, Sam’s Club, and Schnucks Markets. Furthermore, Jackson-McDonald has listed
Schnucks Markets as the defendant in her motion for leave to proceed in forma pauperis, motion to appoint counsel,
and civil cover sheet. However, MERS Goodwill and Tammy Brown are the only defendants listed in the case caption
of the complaint, and the only defendants identified in the form complaint. Therefore, the Court will treat MERS
Goodwill and Tammy Brown as the defendants in this action.

                                                        2
   Case: 4:20-cv-01292-SRC Doc. #: 4 Filed: 02/18/21 Page: 3 of 9 PageID #: 28




       On her form complaint, Jackson-McDonald indicates that the nature of her case involves a

failure to hire; a failure to promote; termination of employment; different terms and conditions of

employment; retaliation; and harassment. Doc. 1 at 4. In the section for Jackson-McDonald to

specify other conduct, she states that she “refuse[d] orgy acts.” She further indicates a belief that

she was discriminated against based on her race, religion, color, gender, and age. Doc. 1 at 5.

       Due to the nature of Jackson McDonald’s factual allegations, they are best presented in

full, without any corrections made to spelling or punctuation:

               Same As the other employers – If I dont go Along with –
               Team exquisite orgys – Friends – thieft – it’s your Job – you
               will No Longer Have I Refused Team exquisite, orgys
               friends, sex partners – I had no Job from it.

               briefly Again I had No Job from it – they fired Me in front
               of the team exquisite orgy crew. for No partakening – orgy
               Acts with people or Animals cruel, People And thieft. I did
               go Along – so they Fired Me each time No income Again
               And Again From it for Years

Doc. 1 at 5-6. In the section of the form complaint for Jackson-McDonald to state her request for

relief, she asserts that “they took [her] employment” when she refused “to indulge” in sexual

orgies. Doc. 1 at 7.

                                             Discussion

       Jackson-McDonald is a self-represented litigant who brings this action pursuant to Title

VII and the ADEA. Having reviewed the complaint pursuant to 28 U.S.C. § 1915, the Court has

determined that it is subject to dismissal for failure to state a claim. However, because Jackson-

McDonald is proceeding pro se, she will be allowed the opportunity to file an amended complaint.

   A. Defects in Complaint

       As noted above, Jackson-McDonald’s complaint is subject to dismissal. To begin, she has

not presented sufficient facts to state a claim under Title VII. The purpose of Title VII is to ensure

                                                  3
     Case: 4:20-cv-01292-SRC Doc. #: 4 Filed: 02/18/21 Page: 4 of 9 PageID #: 29




a workplace environment free of discrimination. Ricci v. DeStefano, 557 U.S. 557, 580 (2009).

The act prohibits “employer discrimination on the basis of race, color, religion, sex, or national

origin, in hiring, firing, salary structure, promotion and the like.” Winfrey v. City of Forrest City,

Ark., 882 F.3d 757, 758 (8th Cir. 2018). To establish a prima facie case, a plaintiff must show that

she: (1) is a member of a protected class; (2) was meeting her employer’s legitimate job

expectations; (3) suffered an adverse employment action; and (4) was treated differently than

similarly situated employees who were not members of her protected class. Jackman v. Fifth

Judicial Dist. Dep’t of Corr. Servs., 728 F.3d 800, 804 (8th Cir. 2013) (citation omitted). A

plaintiff must show either direct evidence of discrimination, or evidence that is sufficient to create

an inference of discrimination under the McDonnell Douglas2 burden shifting framework.

          Here, Jackson-McDonald’s allegations fail to meet these requirements. In particular, she

does not allege that she was discriminated against based on any of the Title VII characteristics.

Indeed, she never specifies her own race, color, religion, or sex, nor does she allege membership

in any protected class. The Court cannot assume facts that are not pleaded. Furthermore, Jackson-

McDonald does not present any facts demonstrating disparate treatment, as the complaint is void

of any allegation that similarly situated employees of a different race, color, religion, sex, or

national origin were treated more favorably.

          Jackson-McDonald does broadly allege that her refusal to participate in group sexual

activities at work led to her termination. To the extent that Jackson McDonald is attempting to

state a Title VII harassment claim, she must allege that: (1) she is a member of a protected group;

(2) that there was unwelcome harassment; (3) that there was a causal nexus or connection between

the harassment and her membership in the protected group; and (4) that the harassment affected a



2
    McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).

                                                        4
   Case: 4:20-cv-01292-SRC Doc. #: 4 Filed: 02/18/21 Page: 5 of 9 PageID #: 30




term, condition, or privilege of employment. See Watson v. CEVA Logistics U.S., Inc., 619 F.3d

936, 942 (8th Cir. 2010) (citation omitted). “Sexual harassment is quid pro quo if a tangible

employment action follows the employee’s refusals to submit to a supervisor’s sexual demands.”

Anderson v. Family Dollar Stores of Ark., Inc., 579 F.3d 858, 863 (8th Cir. 2009) (quoting

Henthorn v. Capitol Commc’ns, Inc., 359 F.3d 1021, 1026–27 (8th Cir. 2004).

       In this case, it is not clear from the complaint who made the purported sexual demands on

Jackson McDonald. That is, she uses the term “they” without ever naming any person or persons

who made the demands. She also does not describe any person or persons as holding a supervisory

position over her. Instead, Jackson McDonald relies on a vaguely worded statement that she was

fired for not participating in “exquisite [orgies],” without providing any other supporting detail.

In order to claim quid pro quo sexual harassment, Jackson-McDonald must provide factual

allegations as to the sexual demands made of her, who made the demands, and how those demands

related to the employment actions taken by defendant. Additionally, Jackson McDonald does not

state any allegations indicating that she is a member of a protected group and therefore, her claim

of harassment fails. For all these reasons, Jackson McDonald has not stated a Title VII claim.

       With regard to the ADEA, Jackson-McDonald has likewise failed to state a claim. “The

ADEA prohibits employers from discriminating against any individual on the basis of age with

respect to his or her compensation, terms, conditions, or privileges of employment.” Jankovitz v.

Des Moines Indep. Cmty. Sch. Dist., 421 F.3d 649, 652 (8th Cir. 2005); see also Rahlf v. Mo-Tech

Corp., Inc., 642 F.3d 633, 636 (8th Cir. 2011) (stating that the “ADEA prohibits discrimination

against employees, age 40 and over, because of their age”); and Kneibert v. Thomson Newspapers,

Michigan Inc., 129 F.3d 444, 451 (8th Cir. 1997) (“The ADEA prohibits an employer from

discharging any individual or otherwise discriminating against any individual with respect to his



                                                5
   Case: 4:20-cv-01292-SRC Doc. #: 4 Filed: 02/18/21 Page: 6 of 9 PageID #: 31




compensation, terms, conditions, or privileges of employment, because of such individual’s age.”).

To state a prima facie case under the ADEA, a plaintiff must show that : (1) she is over forty; (2)

she was qualified for the position; (3) she suffered an adverse employment action; and (4)

substantially younger, similarly situated employees were treated more favorably. Anderson v.

Durham D & M, L.L.C., 606 F.3d 513, 523 (8th Cir. 2010).

       Here, Jackson-McDonald meets the first and third requirements, as she asserts that she was

born in 1960 and suffered an adverse employment action. However, she presents no allegations

regarding her qualifications for her position, or that substantially younger, similarly situated

employees were treated more favorably. To the contrary, the substance of Jackson McDonald’s

complaint has nothing whatsoever to do with her age. Rather, she states that she was fired for

failing to participate in a vaguely defined group sex act. As such, Jackson McDonald has failed to

state an ADEA claim.

       As discussed above, Jackson-McDonald’s complaint is subject to dismissal. Because

Jackson McDonald is a self-represented litigant, however, the Court will direct her to file an

amended complaint according to the instructions set forth below.

   B. Amendment Instructions

       Jackson-McDonald should type or neatly print her amended complaint on the Court’s

employment discrimination complaint form, which will be provided to her. See E.D. Mo. L.R.

2.06(A) (“All actions brought by self-represented plaintiffs or petitioners should be filed on Court-

provided forms”). If the amended complaint is handwritten, the writing must be legible. In the

“Caption” section of the Court-provided form, Jackson-McDonald should clearly name each and

every party she is intending to sue. See Fed. R. Civ. P. 10(a) (“The title of the complaint must

name all the parties”). If there is not enough room in the caption, Jackson-McDonald may add



                                                 6
   Case: 4:20-cv-01292-SRC Doc. #: 4 Filed: 02/18/21 Page: 7 of 9 PageID #: 32




additional sheets of paper. However, all the defendants must be clearly listed. Jackson-McDonald

should fill out the complaint form in its entirety.

       In the section of the form complaint to state her claim, Jackson-McDonald should provide

a short and plain statement of the factual allegations supporting her claim. See Fed. R. Civ. P.

8(a). Jackson-McDonald should put each claim into a numbered paragraph, and each paragraph

should be “limited as far as practicable to a single set of circumstances.” See Fed. R. Civ. P. 10(b).

       The amended complaint should only include claims that arise out of the same transaction

or occurrence. In other words, Jackson-McDonald should only include claims that are related to

each other. See Fed. R. Civ. P. 20(a)(2). Alternatively, Jackson-McDonald may choose a single

defendant and set forth as many claims as he has against that defendant. See Fed. R. Civ. P. 18(a).

       Jackson-McDonald should specify all legal grounds for her employment discrimination

lawsuit, and provide all required information regarding the defendant or defendants. She should

detail all facts regarding the specific conduct she believes is discriminatory. Jackson-McDonald

is required to set out her alleged claims in a simple, concise, and direct manner, and to also present

the facts supporting her claims as to the named defendant or defendants. The Court emphasizes

that Jackson-McDonald is required to provide more than “labels and conclusions or a formulaic

recitation of the elements of a cause of action.” See Neubauer v. FedEx Corp., 849 F.3d 400, 404

(8th Cir. 2017). Moreover, she must present factual allegations that are “enough to raise a right to

relief above the speculative level.” Torti v. Hoag, 868 F.3d 666, 671 (8th Cir. 2017).

       Jackson-McDonald is warned that the filing of an amended complaint completely replaces

the original complaint. This means that claims that are not re-alleged in the amended complaint

will be deemed abandoned. See In re Wireless Tel. Fed. Cost Recovery Fees Litig., 396 F.3d 922,




                                                  7
   Case: 4:20-cv-01292-SRC Doc. #: 4 Filed: 02/18/21 Page: 8 of 9 PageID #: 33




928 (8th Cir. 2005) (“It is well-established that an amended complaint supercedes an original

complaint and renders the original complaint without legal effect”).

        After receiving the amended complaint, the Court will review it pursuant to 28 U.S.C. §

1915. If Jackson-McDonald fails to file an amended complaint on a Court-provided form within

thirty days in accordance with the instructions set forth herein, the Court will dismiss this action

without prejudice and without further notice to Jackson-McDonald.

    C. Motion to Appoint Counsel

        Jackson-McDonald has filed a motion to appoint counsel. Doc. 3. In civil cases, a pro se

litigant does not have a constitutional or statutory right to appointed counsel. Ward v. Smith, 721

F.3d 940, 942 (8th Cir. 2013). Rather, a district court may appoint counsel in a civil case if the

court is “convinced that an indigent plaintiff has stated a non-frivolous claim . . . and where the

nature of the litigation is such that plaintiff as well as the court will benefit from the assistance of

counsel.” Patterson v. Kelley, 902 F.3d 845, 850 (8th Cir. 2018). When determining whether to

appoint counsel for an indigent litigant, a court considers relevant factors such as the complexity

of the case, the ability of the pro se litigant to investigate the facts, the existence of conflicting

testimony, and the ability of the pro se litigant to present his or her claim. Phillips v. Jasper Cty.

Jail, 437 F.3d 791, 794 (8th Cir. 2006).

        After reviewing these factors, the Court finds that the appointment of counsel is not

warranted at this time. In particular, the Court is not convinced that Jackson McDonald has stated

a non-frivolous claim, or that she or the Court will benefit from the assistance of counsel. The

Court will entertain future motions for appointment of counsel as the case progresses, if

appropriate.




                                                   8
   Case: 4:20-cv-01292-SRC Doc. #: 4 Filed: 02/18/21 Page: 9 of 9 PageID #: 34




       Accordingly, the Court grants Jackson-McDonald’s motion for leave to proceed in forma

pauperis. The Court denies Jackson-McDonald’s motion for appointment of counsel. The Court

further orders that the Clerk of Court shall send to Jackson-McDonald a copy of the Court’s

employment discrimination complaint form. The Court orders Jackson-McDonald to file an

amended complaint on the Court-provided form within thirty (30) days of the date of this order,

in accordance with the instructions set forth above. If Jackson-McDonald fails to file an amended

complaint on the Court-provided form within thirty (30) days of the date of this order, this action

will be dismissed without prejudice and without further notice. Upon receipt of the amended

complaint, the Court will review it pursuant to 28 U.S.C. § 1915.

       So Ordered this 18th day of February 2021.




                                                     __________________________________
                                                     STEPHEN R. CLARK
                                                     UNITED STATES DISTRICT JUDGE




                                                9
